Citation Nr: 1533782	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left arm cubital tunnel syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for C5-C6 herniated disc with upper back scoliosis. 


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to September 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the above claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined for the disabilities on appeal in June 2012, more than three years ago.  The evidence of records suggests that his symptoms and functional limitations may have worsened since that time.  See December 2014 VA Mental Health Treatment Records (reporting constant burning pain in left elbow); November 2014 VA Treatment Records (showing diagnoses of tennis elbow and arthropathy of the left elbow associated with a neurological disorder that will require surgical release of ulnar nerve compression following his discharge); October 2014 VA Mental Health Treatment Records (reporting pain in left arm due to bulging disc); September 2014 VA Mental Health Pain Assessment (reporting constant burning pain in left elbow from degenerative changes dominant between C5-C6 with foramina encroachment that is worsened by movement, activities of daily living, and stress, and that affects sleep, mood, general activity, normal work, and social interaction).  Therefore, a new VA examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim); see also VAOPGCPREC 11-95 (Apr. 7, 1995).

Further, the record does not appear to contain a copy of all of the Veteran's VA treatment records.  Therefore, his complete VA treatment records must be obtained on remand. 

Finally, with respect to the spine, the Board notes that service connection was originally awarded for this disability in September 2001, characterized as scoliosis of the mid and upper back.  In that rating decision, the RO noted that the Veteran had both disc degeneration at the C5-C6 level and a very mild degree of scoliosis centered at about the T7 vertebral body.  As noted above, the disability is currently characterized as a C5-C6 herniated disc with upper back scoliosis.  On remand, the RO should make a determination as to whether the Veteran should be assigned separate ratings for the cervical and thoracolumbar spine segments.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not 'duplicative of or overlapping with the symptomatology' of the other condition).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2011 to the present.  

2.  Then, schedule the Veteran for a VA spine examination to determine the current severity of his C5-C6 herniated disc with upper back scoliosis.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of his left arm cubital tunnel syndrome.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

4. Finally, after undertaking any other indicated development, readjudicate the Veteran's claims.  With respect to the C5-C6 herniated disc with upper back scoliosis claim (i.e., scoliosis centered at about the T7 vertebral body), make a determination as to whether the Veteran should be assigned separate ratings for the cervical and thoracolumbar spine segments.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994)

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


